           Case 3:17-cv-05659-WHA Document 630-1 Filed 10/21/20 Page 1 of 2




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER KASTENS (SBN 254797)
     kkastens@kramerlevin.com
 5
     HANNAH LEE (SBN 253197)
 6   hlee@kramerlevin.com
     KRAMER LEVIN NAFTALIS
 7   & FRANKEL LLP
     990 Marsh Road
 8   Menlo Park, CA 94025
 9   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
10
     Attorneys for Plaintiff
11   FINJAN, INC.
12
                                 IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15                                     SAN FRANCISCO DIVISION

16   FINJAN, INC., a Delaware Corporation,        Case No. 3:17-cv-05659-WHA
17
                    Plaintiff,                    [PROPOSED] ORDER GRANTING
18                                                PLAINTIFF FINJAN, INC.’S UNOPPOSED
            v.                                    MOTION TO WITHDRAW AND
19                                                SUBSTITUTE COUNSEL
     JUNIPER NETWORKS, INC., a Delaware
20   Corporation,
21
                    Defendant.
22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING FINJAN’S                     CASE NO. 3:17-cv-05659-WHA
     MOTION TO WITHDRAW AS COUNSEL
           Case 3:17-cv-05659-WHA Document 630-1 Filed 10/21/20 Page 2 of 2




 1         Having reviewed and considered the Plaintiff Finjan, Inc.’s Motion for Order Permitting
 2 Withdrawal and Substitution of Counsel, and good cause appearing, the Court hereby orders that Paul

 3 Andre, Lisa Kobialka, James Hannah, Kristopher Kastens, Hannah Lee, Yuridia Caire, Shannon

 4 Hedvat, Michael Lee, Phuong Nguyen, Austin Manes, Cristina Martinez, Dan Williams, and Linjun

 5 Xu of Kramer Levin Naftalis & Frankel LLP be permitted to withdraw as counsel of record, and ,

 6 Juanita R. Brooks, Francis Albert, Robert Courtney, and Oliver Richards of Fish & Richardson P.C.,

 7 may be substituted as counsel of record for Finjan, Inc. The Court’s ECF system shall be updated to

 8 reflect these changes.

 9

10 IT IS SO ORDERED.

11
     Date: ________________, 2020                      ________________________________________
12
                                                       Judge William Alsup
13                                                     United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
     [PROPOSED] ORDER GRANTING FINJAN’S                            CASE NO. 3:17-cv-05659-WHA
     MOTION TO WITHDRAW AS COUNSEL
